Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive. 

Applicant Asserts: The Office Action cited to para [0040] of Esler as allegedly teaching the claimed transportation vehicle data as well as permissible use of the transportation vehicle data. However, in this paragraph, Esler merely teaches manufacturer vehicle specifications such as maximum speed, maximum audio volume, and other manufacturer specific data. This data may be used according to Esler to establish parental vehicle controls. However, such data cannot be considered the claimed “transportation vehicle data” because the manufacturer specifications of Esler are not “data measured in operation of the transportation vehicle,” as recited in the pending claims.
Examiner Response: The Examiner thanks applicant representative for working to advance the prosecution of this application.  The Examiner respectfully does not agree with applicant representative assertion that the prior art of record Esler does not teach the claimed transportation vehicle data use.  The Examiner cited Esler at [0040] disclosing vehicle templates and a database of such vehicle templates identifying the distinguishing features and characteristics of the vehicles in the fleet.  The Examiner is required to examine the claims in a broad yet reasonable interpretation in light of the specification.  The instant specification at location [0014] discloses that the vehicle use data may come from manufacture data regarding 

The information about the desired manner of use can be output, e.g., automatically after termination of a contractual relationship with an operator of the database (e.g., the manufacturer of the transportation vehicle); at a predetermined time; a registration with a new user profile in the transportation vehicle that is different than a previously used user profile; or an end of a journey.
Esler at the cited location [0040] reads on the instant claims because a Vehicle Identification Number (VIN) is a data map to vehicles that are prepopulated with attributes of the automobile and includes features that infer data use. For example, if the VIN states that the vehicle has a GPS then location addresses would indicate the intended use.  

Applicant Asserts: Furthermore, the Office Action admitted Esler fails to teach or suggest a log and cited to Gormley to cure the deficiencies. Nevertheless, cited to Para. [0193] of Gormley merely refers to upgrading and repairing the systems of the vehicle itself during a servicing of the vehicle. As such, Gormley fails to teach or suggest a log or a log with the transportation vehicle data stored together with the log including time of access and each application that accessed the transportation vehicle data.
Examiner Response:  The Examiner cited Gormley and maintains the trouble analysis server 202 references information sent by the system controller 30.  The analysis server references documentation relevant to enhance, update, repair, reprogram, or otherwise make available repair and/or diagnostic information to the vehicle.  One of ordinary skill in the art would recognize the reference information would be a log or record of the record information.

It is at least for these reasons the Examiner maintains the prior art rejections of claims 1, 3-4, 8-12, and 15 under 35 U.S.C. 103 as obvious from Esler (US 2013024009) in view of Gormley (US 20200111143. The Examiner further maintains the rejection of claims 5-7 under 35 U.S.C. 103 as allegedly obvious from Esler in view of Gormley, and Kwon and claims 13-14 remain rejected under 35 U.S.C. 103 as obvious from Esler, Gormley, and Camacho.

AFCP 2.0 Search:DE 102006060515 A1 - Statistical analysis of component wear, in motor vehicles, uses a data logger for field data registering component condition changes through measurement series - AUTENRIETH R et al.

US 20150112736 A1 Systems and Methods for Third Party Satellite Radio Activation and Management - Chan; Wing Yu Joseph et al. See location [0033] for "Selected Vehicle Does Not Have Requested Equipment, Option Will Be Removed."

/WILLIAM B JONES/Examiner, Art Unit 2491                                                                                                                                                                                                        4/14/2021

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491